DETAILED ACTION
Claims 1 through 23 originally filed 30 October 2017. By preliminary amendment, claims 1, 3 through 6, 8, 9, 13, 16, 18, and 19 are amended and claims 14, 15, and 17 are cancelled. By amendment received 13 November 2018; claims 1 and 18 are amended and claim 24 is added. By amendment received 17 June 2019; claim 1 is amended. By amendment received 8 November 2019; claims 1 and 18 are amended. By amendment received 4 June 2020; claims 1 and 18 are amended. By amendment received 19 January 2021; claims 1 and 18 are amended. By amendment received 26 July 2021 and entered 26 August 2021; claims 1, 4, 8, 10, 13, and 18 are amended. By amendment received 14 December 2021; claims 1 and 18 are amended. Claims 1 through 13, 16, and 18 through 24 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 through 13, 16, and 18 through 24 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to a laser device having first and second gratings. The first and second gratings are multi-segment gratings with spacings between the segments. Particularly, the periodicity of the grating elements within each of the segments of the first grating is linearly varied.
Mori (US Patent 7,620,078) is notable for teaching a basic laser device including first and second grating operated in a manner relevant to the claimed device. However, the grating elements of Mori do not exhibit the claimed complexity.
Parker et al. (Parker, GB Pub. 2 380 058) is notable for teaching a laser device including first and second gratings with each grating element including grating segments. However, the gratings of Parker include no spacings between grating segments.
Tohmori et al. (T392a, US Patent 5,325,392) is notable for teaching a laser device including first and second gratings having grating segments with the periodicity of the grating elements within each grating segment being varied. Further, Figure 3A appears to show a spacing between grating segments. However, upon review, the apparent spacing of Figure 3A is a not actually a spacing but is instead a dashed line indicating continuation of the grating. This evaluation of the dashed line is supported by the clear showing of the grating being continuous in Figure 3B.
Oh et al. (Oh, US Pub. 2004/0218639) is notable for teaching a laser device including first and second gratings having grating segments with the grating segments either being spaced apart from one another or including varied grating elements within the segments. It is notable that the configuration including spacings is never combined with the configuration including varied grating elements.
Reid et al. (R215a, US 2004/0151215) is notable for teaching a laser device having a grating composed of segments with the periodicity of the grating elements within each segment different from one another. However, the claims specify that the periodicity of each of the grating elements of the multiple first groups of grating elements are linearly varied. This requirement is understood to require variation not just between segments but within segments as well. Since 
Reid et al. (R172b, US 8,457,172) is notable for teaching a laser device having a grating that is composed of segments that are separated by spaces and the periodicity of the grating elements is varied. However, upon close review, the periodicity of the gratings within each grating segment of Figure 12 is not linearly varied. Particularly, it is understood from the discussions surrounding the grating elements of Figure 10 and Figure 12 that, in both cases, the segments are composed of gratings having constant periodicity within the grating segments as the overall periodicity employed for each segment is varied. For this reason, R172b does not teach this feature in the same way that R215a does not teach this feature.
Talneau (WO Pub. 96/11416) is notable for teaching a laser device having a grating that is composed of segments in which the periodicity of each grating element is varied. Talneau appears to show a spacing between relevant grating segments in Figure 2. However, Talneau does not discuss these spacings and identifies Figure 2 as a prior art that was originally drawn from Tohmori et al. ("Broad-Range Wavelength-Tunable Superstructure Grating (SSG) DBR Lasers", IEEE JOURNAL OF QUANTUM ELECTRONICS, VOL. 29, NO. 6, JUNE 1993, hereafter Tohmori). A review of Tohmori indicates that the same illustrative shorthand employed in T392a is employed in Tohmori. Since Talneau explicitly identifies Figure 2 as representing that which is disclosed in Tohmori and since these apparent spaces in Tohmori are actually continuations of the continuously varied grating represented using a visual shorthand, it is determined that Figure 2 of Talneau must also be a continuously varied grating represented by a visual shorthand.
No prior art has been located that employs both a varied grating within a grating segment as well as spacings between grating segments and all examples of the prior art located employ 

Claim 18 is drawn to a method for driving a laser device similar to that which is disclosed in claim 1. Particularly, claim 18 explicitly requires the presence of the above noted features of claim 1 that place claim 1 in condition for allowance. As such, claim 18 is also allowed for the reasons set forth above regarding claim 1.

Claims 2 through 13, 16, and 19 through 24 each depend properly from one of claims 1 and 18. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828